Exhibit 10.2 EXCHANGE AGREEMENT BY AND BETWEEN THE PNC FINANCIAL SERVICES GROUP, INC. AND BLACKROCK, INC. Dated as of December 26, 2008 EXCHANGE AGREEMENT THIS EXCHANGE AGREEMENT (this "Agreement") is made and entered into as of December 26, 2008 by and among The PNC Financial Services Group, Inc., a Pennsylvaniacorporation ("PNC") and BlackRock, Inc., a Delaware corporation ("BlackRock"). WHEREAS, BlackRock and PNC are parties to an Implementation andStockholder Agreement, dated as of February 15, 2006, as amended by Amendment No. 1, dated as of September 29, 2006, to the Implementation and Stockholder Agreement (as so amended, the "PNC Stockholder Agreement "); WHEREAS, BlackRock and Merrill Lynch & Co., Inc. are parties to an Amended and Restated Stockholder Agreement, dated as of July 16, 2008 (as so amended and restated, the "Merrill Lynch Stockholder Agreement"); WHEREAS, on September 15, 2008, Merrill Lynch entered into a merger agreement with Bank of America Corporation ("Bank of America"), pursuant to which, effective as of the closing of the transaction contemplated thereby, a subsidiary of Bank of Americawill merge with and into Merrill Lynch (the "Merrill Lynch Merger"); WHEREAS, in connection with the Merrill Lynch Merger, BlackRock and Merrill Lynch propose to enter into a series of transactions whereby Merrill Lynch will exchange (i) 49,865,000 shares of BlackRock Common Stock (as defined herein) for a like number of shares of Series B Preferred Stock (as defined herein) and (ii) 12,604,918 shares of Series A Preferred Stock (as defined herein) for a like number of shares of Series B Preferred Stock (the "Merrill Lynch Exchanges"); and WHEREAS, concurrently with the Merrill Lynch Exchange, PNC will exchange (i) 17,872,000 shares of BlackRock Common Stock for a like number of shares of Series B Preferred Stock and (ii) up to 2,940,866 shares of BlackRock Common Stock for a like number of shares of Series C Preferred Stock (as defined herein) (the
